                 1
                 2
                 3
                 4                               UNITED STATES DISTRICT COURT
                 5                                      DISTRICT OF NEVADA
                 6                                                 ***
                 7    BANK OF NEW YORK MELLON,                            Case No. 2:18-CV-217 JCM (VCF)
                 8                                        Plaintiff(s),                    ORDER
                 9           v.
               10     SATICOY BAY LLC SERIES 6773 GRANITE
                      RIVER,
               11
                                                        Defendant(s).
               12
               13
                             Presently before the court is defendant Saticoy Bay LLC Series 6773 Granite River’s
               14
                      (“Saticoy Bay”) motion for summary judgment. (ECF No. 21). Plaintiff Bank of New York
               15
                      Mellon (“BNYM”) filed a response (ECF No. 22), to which Saticoy Bay replied (ECF No. 23).
               16
                             Also before the court is BNYM’s motion for summary judgment. (ECF No. 18). Saticoy
               17
                      Bay filed a response (ECF No. 19), to which BNYM replied (ECF No. 20).
               18
                             Also before the court is Saticoy Bay’s motion to dismiss. (ECF No. 7). BNYM filed a
               19
                      response (ECF No. 11), to which Saticoy Bay replied (ECF No. 12).
               20
                      I.     Facts
               21
                             This action arises from a dispute over real property located at 6773 Granite River Lane,
               22
                      Las Vegas, Nevada 89122 (“the property”). (ECF No. 1).
               23
                             Russell Borne purchased the property on February 17, 2005. (ECF No. 18-1). Borne
               24
                      financed the purchase with a loan in the amount of $176,429.00 from Preferred Home Mortgage
               25
                      Company (“Preferred”). Id. Preferred secured the loan with a deed of trust, which names
               26
                      Preferred as the lender, Peter J. Stawser as the trustee, and Mortgage Electronic Registration
               27
                      Systems, Inc. (“MERS”) as the beneficiary as nominee for the lender and lender’s successors and
               28

James C. Mahan
U.S. District Judge
                1     assigns. Id. On May 21, 2010, BNYM acquired all beneficial interest in the deed of trust via an
                2     assignment, which BNYM recorded with the Clark County recorder’s office. Id.
                3            On July 21, 2010, Copper Creek Homeowners Association (“Copper Creek”), through its
                4     agent Hampton & Hampton (“H&H”), recorded a notice of delinquent assessment lien (“the
                5     lien”) against the property for the Borne’s failure to pay Copper Creek in the amount of
                6     $2,031.15. Id. On August 27, 2010, Copper Creek recorded a notice of default and election to
                7     sell pursuant to the lien, stating that the amount due was $2,132.75 as of August 23, 2010. Id.
                8     On October 22, 2010, BNYM, through its servicer Bank of America, paid Copper Creek the
                9     noticed amount, which Copper Creek applied to Borne’s account. Id. On June 20, 2012, Copper
              10      Creek recorded a second notice of default and election to sell pursuant to the lien, stating that the
              11      amount due was $3,079.40 as of June 13, 2012. Id.
              12             In an attempt to exercise its right of redemption, BNYM, through its servicer Bank of
              13      America, requested from Copper Creek the superpriority amount of the lien. Id. On or about
              14      August 16, 2012, Copper Creek, 2011 provided a payoff ledger of Borne’s total amount due for
              15      nine months of assessments from January 2012 to September 2012. Id. The payoff ledger shows
              16      an amount due of $855.00. Id. The ledger does not include charges for maintenance and
              17      nuisance abatement. Id.
              18             On or about September 7, 2012, BNYM, through its agent Bank of America, sent a letter
              19      and a check for $855.00 to Copper Creek. Id. The letter explained that the check was the sum of
              20      nine months of common assessments and intended to pay off the superpriority portion of the lien.
              21      Id. Copper Creek accepted the payment. Id.; see (ECF No. 19) (Saticoy Bay does not dispute
              22      that Copper Creek accepted the payment).
              23             On November 8, 2012, Copper Creek recorded a notice of trustee’s sale against the
              24      property.   (ECF No. 18-1).      On February 28, 2013, Copper Creek sold the property in a
              25      nonjudicial foreclosure sale to Saticoy Bay in exchange for $3,502.00. Id. On March 15, 2013,
              26      Copper Creek record the deed of trustee’s sale with the Clark County recorder’s officer. Id.
              27             On February 6, 2018, BNYM filed a complaint, alleging a single cause of action for
              28      declaratory relief.   (ECF No. 1).     Now, the parties have filed cross-motions for summary

James C. Mahan
U.S. District Judge                                                   -2-
                1     judgment, requesting the court to resolve whether the foreclosure sale extinguished the deed of
                2     trust. (ECF Nos. 18, 21).
                3     II.     Legal Standard
                4             The Federal Rules of Civil Procedure allow summary judgment when the pleadings,
                5     depositions, answers to interrogatories, and admissions on file, together with the affidavits, if
                6     any, show that “there is no genuine dispute as to any material fact and the movant is entitled to a
                7     judgment as a matter of law.” Fed. R. Civ. P. 56(a). A principal purpose of summary judgment
                8     is “to isolate and dispose of factually unsupported claims.” Celotex Corp. v. Catrett, 477 U.S.
                9     317, 323–24 (1986).
              10              For purposes of summary judgment, disputed factual issues should be construed in favor
              11      of the nonmoving party. Lujan v. Nat’l Wildlife Fed., 497 U.S. 871, 888 (1990). However, to
              12      withstand summary judgment, the nonmoving party must “set forth specific facts showing that
              13      there is a genuine issue for trial.” Id.
              14              In determining summary judgment, a court applies a burden-shifting analysis. “When the
              15      party moving for summary judgment would bear the burden of proof at trial, it must come
              16      forward with evidence which would entitle it to a directed verdict if the evidence went
              17      uncontroverted at trial. In such a case, the moving party has the initial burden of establishing the
              18      absence of a genuine issue of fact on each issue material to its case.” C.A.R. Transp. Brokerage
              19      Co. v. Darden Rests., Inc., 213 F.3d 474, 480 (9th Cir. 2000) (citations omitted).
              20              By contrast, when the nonmoving party bears the burden of proving the claim or defense,
              21      the moving party can meet its burden in two ways: (1) by presenting evidence to negate an
              22      essential element of the nonmoving party’s case; or (2) by demonstrating that the nonmoving
              23      party failed to make a showing sufficient to establish an element essential to that party’s case on
              24      which that party will bear the burden of proof at trial. See Celotex Corp., 477 U.S. at 323–24. If
              25      the moving party fails to meet its initial burden, summary judgment must be denied and the court
              26      need not consider the nonmoving party’s evidence. See Adickes v. S.H. Kress & Co., 398 U.S.
              27      144, 159–60 (1970).
              28

James C. Mahan
U.S. District Judge                                                  -3-
                1             If the moving party satisfies its initial burden, the burden then shifts to the opposing party
                2     to establish that a genuine issue of material fact exists. See Matsushita Elec. Indus. Co. v. Zenith
                3     Radio Corp., 475 U.S. 574, 586 (1986). The opposing party need not establish a dispute of
                4     material fact conclusively in its favor. See T.W. Elec. Serv., Inc. v. Pac. Elec. Contractors Ass’n,
                5     809 F.2d 626, 631 (9th Cir. 1987). It is sufficient that “the claimed factual dispute be shown to
                6     require a jury or judge to resolve the parties’ differing versions of the truth at trial.” Id.
                7             In other words, the nonmoving party cannot avoid summary judgment by relying solely
                8     on conclusory allegations that are unsupported by factual data. See Taylor v. List, 880 F.2d
                9     1040, 1045 (9th Cir. 1989).        Instead, the opposition must go beyond the assertions and
              10      allegations of the pleadings and set forth specific facts by producing competent evidence that
              11      shows a genuine issue for trial. See Celotex, 477 U.S. at 324.
              12              At summary judgment, a court’s function is not to weigh the evidence and determine the
              13      truth, but to determine whether a genuine dispute exists for trial. See Anderson v. Liberty Lobby,
              14      Inc., 477 U.S. 242, 249 (1986). The evidence of the nonmovant is “to be believed, and all
              15      justifiable inferences are to be drawn in his favor.” Id. at 255. But if the evidence of the
              16      nonmoving party is merely colorable or is not significantly probative, summary judgment may be
              17      granted. See id. at 249–50.
              18      III.    Discussion
              19              The parties have filed cross-motions for summary judgment, disputing whether the
              20      foreclosure sale extinguished the deed of trust. (ECF Nos. 18, 21).
              21              Under Nevada law, “[a]n action may be brought by any person against another who
              22      claims an estate or interest in real property, adverse to the person bringing the action for the
              23      purpose of determining such adverse claim.” Nev. Rev. Stat. § 40.010. “A plea to quiet title
              24      does not require any particular elements, but each party must plead and prove his or her own
              25      claim to the property in question and a plaintiff’s right to relief therefore depends on superiority
              26      of title.”   Chapman v. Deutsche Bank Nat’l Trust Co., 302 P.3d 1103, 1106 (Nev. 2013)
              27      (citations and internal quotation marks omitted). Therefore, a party must show that its claim to
              28      the property is superior to all others in order to succeed on a quiet title action. See also Breliant

James C. Mahan
U.S. District Judge                                                     -4-
                1     v. Preferred Equities Corp., 918 P.2d 314, 318 (Nev. 1996) (“In a quiet title action, the burden of
                2     proof rests with the plaintiff to prove good title in himself.”).
                3            Section 116.3116(1) of the Nevada Revised Statutes1 allows an HOA to place a lien on its
                4     homeowners’ residences for unpaid assessments and fines. Nev. Rev. Stat. § 116.3116(1).
                5     Moreover, NRS 116.3116(2) gives priority to that HOA lien over all other encumbrances with
                6     limited exceptions—such as “[a] first security interest on the unit recorded before the date on
                7     which the assessment sought to be enforced became delinquent.”                Nev. Rev. Stat. §
                8     116.3116(2)(b).
                9            The statute then carves out a partial exception to the subparagraph (2)(b) exception for
              10      first security interests. See Nev. Rev. Stat. § 116.3116(2). In SFR Investments Pool 1 v. BNYM,
              11      the Nevada Supreme Court provided the following explanation:
              12             As to first deeds of trust, NRS 116.3116(2) thus splits an HOA lien into two
                             pieces, a superpriority piece and a subpriority piece. The superpriority piece,
              13             consisting of the last nine months of unpaid HOA dues and maintenance and
                             nuisance-abatement charges, is “prior to” a first deed of trust. The subpriority
              14             piece, consisting of all other HOA fees or assessments, is subordinate to a first
                             deed of trust.
              15
                      334 P.3d 408, 411 (Nev. 2014) (“SFR Investments”).
              16
                             NRS 116.3116 et seq. (“Chapter 116”) permits an HOA to enforce its superpriority lien
              17
                      with a nonjudicial foreclosure sale. Id. at 415. Thus, “NRS 116.3116(2) provides an HOA a true
              18
                      superpriority lien, proper foreclosure of which will extinguish a first deed of trust.” Id. at 419;
              19
                      see also Nev. Rev. Stat. § 116.31162(1) (providing that “the association may foreclose its lien by
              20
                      sale” upon compliance with the statutory notice and timing rules).
              21
                             NRS 116.31166(1) provides that when an HOA forecloses on a property pursuant to NRS
              22
                      116.31164, the following recitals in the deed are conclusive proof of the matters recited:
              23
                             (a) Default, the mailing of the notice of delinquent assessment, and the recording
              24             of the notice of default and election to sell;
                             (b) The elapsing of the 90 days; and
              25             (c) The giving of notice of sale[.]
              26
              27             1
                                 The 2015 Legislature revised Chapter 116 substantially. 2015 Nev. Stat., ch. 266.
                      Except where otherwise indicated, the references in this order to statutes codified in NRS
              28      Chapter 116 are to the version of the statutes in effect in 2011–13, when the events giving rise to
                      this litigation occurred.
James C. Mahan
U.S. District Judge                                                    -5-
                1     Nev. Rev. Stat. § 116.31166(1)(a)–(c).2 “The ‘conclusive’ recitals concern . . . all statutory
                2     prerequisites to a valid HOA lien foreclosure sale.” See Shadow Wood Homeowners Assoc. v.
                3     N.Y. Cmty. Bancorp., Inc., 366 P.3d 1105 (Nev. 2016). Nevertheless, courts retain the equitable
                4     authority to consider quiet title actions even when an HOA’s foreclosure deed contains
                5     statutorily conclusive recitals. See id. at 1112.
                6            Here, the parties have provided the recorded notice of delinquent assessment, the
                7     recorded notice of default and election to sell, the recorded notice of foreclosure sale, and the
                8     recorded trustee’s deed upon sale. See (ECF No. 18-1). Further, the recorded foreclosure deed
                9     contains the necessary recitals to establish compliance with NRS 116.31162 through NRS
              10      116.31164. (ECF No. 18-1); see Shadow Wood, 366 P.3d at 1112. Therefore, pursuant to NRS
              11      116.31166 and the recorded foreclosure deed, the foreclosure sale was valid to the extent that it
              12      complied with NRS 116.31162 through NRS 116.31164.
              13             While NRS 116.3116 accords certain deed recitals conclusive effect, it does not
              14      conclusively entitle the buyer at the HOA foreclosure sale to success on a quiet title claim. See
              15      Shadow Wood, 366 P.3d at 1112 (rejecting that NRS 116.31166 defeats, as a matter of law,
              16      actions to quiet title). Thus, the question remains whether plaintiff has demonstrated sufficient
              17      grounds to justify setting aside the foreclosure sale. See id.
              18             “When sitting in equity . . . courts must consider the entirety of the circumstances that
              19      bear upon the equities. This includes considering the status and actions of all parties involved,
              20      including whether an innocent party may be harmed by granting the desired relief.” Id.
              21
              22
              23             2
                                 The statute further provides as follows:
              24                    2. Such a deed containing those recitals is conclusive against the unit's
                             former owner, his or her heirs and assigns, and all other persons. The receipt for
              25             the purchase money contained in such a deed is sufficient to discharge the
                             purchaser from obligation to see to the proper application of the purchase money.
              26
                                     3. The sale of a unit pursuant to NRS 116.31162, 116.31163 and
              27             116.31164 vests in the purchaser the title of the unit’s owner without equity or
                             right of redemption.
              28
                             Nev. Rev. Stat. § 116.31166(2)–(3).
James C. Mahan
U.S. District Judge                                                       -6-
                1            BNYM argues that the foreclosure sale did not extinguish the deed of trust because its
                2     servicer Bank of America tendered the superpriority portion of the lien. (ECF No. 18). The
                3     court agrees.
                4            Under NRS 116.31166(1), the holder of a first deed of trust may pay off the superpriority
                5     portion of an HOA lien to prevent the foreclosure sale from extinguishing the deed of trust. See
                6     Nev. Rev. Stat. § 116.31166(1); see also SFR Investments, 334 P.3d at 414 (“But as a junior
                7     lienholder, BOA could have paid off the SHHOA lien to avert loss of its security . . .”). The
                8     superpriority portion of the lien consists of “the last nine months of unpaid HOA dues and
                9     maintenance and nuisance-abatement charges,” while the subpriority piece consists of “all other
              10      HOA fees or assessments.”        SFR Investments, 334 P.3d at 411; Horizons at Seven Hills
              11      Homeowners Association v. Ikon Holdings, LLC, 373 P.3d 66 (Nev. 2016).
              12             In Bank of America, the Nevada Supreme Court held that a foreclosure sale did not
              13      extinguish a first deed of trust when Bank of America, the holder of the deed of trust, used the
              14      HOA’s representations to calculate and tender the sum of nine months of delinquent assessments.
              15      Bank of America, N.A. v. SFR Invs. Pool 1, LLC, 427 P.3d 113, 121 (Nev. 2018) (Bank of
              16      America). Although the superpriority portion of an HOA lien typically includes maintenance
              17      and nuisance abatement charges, the court held that “Bank of America tendered the correct
              18      amount to satisfy the superpriority portion of the lien . . . [because] the HOA did not indicate that
              19      the property had any charges for maintenance or nuisance abatement.” Id. at 118.
              20             The Nevada Supreme Court’s holding in Bank of America controls the court’s analysis in
              21      this case. Like Bank of America, where Bank of America relied on the HOA’s representations to
              22      calculate nine months of assessments, BNYM’s servicer relied on Copper Creek’s ledger to
              23      determine the total amount due for nine months of assessments. See id. at 118; (ECF No. 18-1).
              24      Further, Copper Creek, like the HOA in Bank of America, did not indicate that the property had
              25      any charges for maintenance or nuisance abatement. See Bank of America, 427 P.3d at 118;
              26      (ECF No. 18-1). Thus, when BNYM’s servicer sent a check for nine months of assessments to
              27      Copper Creek, it properly tendered the superpriority portion of the lien.
              28

James C. Mahan
U.S. District Judge                                                   -7-
                1            Therefore, the nonjudicial foreclosure sale did not extinguish the deed of trust. See Bank
                2     of America, 427 P.3d at 121 (“It follows that after a valid tender of the superpriority portion of an
                3     HOA lien, a foreclosure sale . . . cannot extinguish the first deed of trust”).
                4     IV.    Conclusion
                5            Accordingly,
                6            IT IS HEREBY ORDERED, ADJUDGED, and DECREED that Saticoy Bay’s motion
                7     for summary judgment (ECF No. 21) be, and the same hereby is, DENIED.
                8            IT IS FURTHER ORDERED that BNYM’s motion for summary judgment (ECF No. 18)
                9     be, and the same hereby is, GRANTED.
              10             IT IS FURTHER ORDERED that Saticoy Bay’s motion to dismiss (ECF No. 7) be, and
              11      the same hereby is, DENIED as moot.
              12             The clerk shall enter judgment accordingly and close the case.
              13             DATED January 15, 2019.
              14                                                     __________________________________________
                                                                     UNITED STATES DISTRICT JUDGE
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                                    -8-
